Exhibit Consent of Independent Registered Public Accounting Firm We consent to the reference to our firm under the caption “Experts” in the Registration Statement (Form S-3) and related Prospectus of Cedar Shopping Centers, Inc. for the registration of 5,000,000 shares of its common stock and to the incorporation by reference therein of our report dated March16, 2009 (except for Note 2, as to which the date is June8, 2009 and Note 4, as to which the date is August24, 2009), with respect to the consolidated financial statements and schedule of Cedar Shopping Centers, Inc. included in its Current Report on Form8-K dated August24, 2009, and our report dated March 16, 2009 with respect to the effectiveness of internal control over financial reporting of Cedar Shopping Centers, Inc., included in its Annual Report (Form 10-K) for the year ended December 31, 2008,filed with the Securities and Exchange Commission. /s/ Ernst & Young LLP New York, New YorkFebruary
